DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

3.	Claims 1, 7, 8 and 10-23 are pending.
	Claim 23, drawn to a non-elected invention is withdrawn from examination.
	Claims 1, 7, 8 and 10-22 are examined on the merits, with species, CD3, EpCAM and catumaxomab.





Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 7, 8 and 10-22 under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (Drug Design, Development and Therapy 4: 313-320, 2010), and further in view of Krawczyk et al. (Onkologie 35 (10): 592-594, September 18, 2012), Lindemann et al. (Abstract #3253, AACR Annual Meeting, April 18-22, 2009) and Pichler et al. (Oncotarget 7(26): 39916-39930, May 21, 2016) is withdrawn in light of Applicants’ pointing out that secondary reference Pichler was published after Applicants effective priority date, March 30, 2016, see Remarks submitted April 26, 2022, page 5,  section I. (2), 3rd paragraph.  

5.	The rejection of claims 1, 7, 8 and 10-22 under 35 U.S.C. 103 as being unpatentable over Zorzos et al. (Urological Research 21:435-438, 1993), and further in view of Krawczyk et al. (Onkologie 35 (10): 592-594, September 18, 2012), Lindemann et al. (Abstract #3253, AACR Annual Meeting, April 18-22, 2009) and Pichler et al. (Oncotarget 7(26): 39916-39930, May 21, 2016) is withdrawn in light of Applicants’ pointing out that secondary reference Pichler was published after Applicants effective priority date, March 30, 2016, see Remarks submitted April 26, 2022, page 5,  section I. (2), 3rd paragraph.  





New Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7, 8 and 10-22 under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (Drug Design, Development and Therapy 4: 313-320, 2010), and further in view of Krawczyk et al. (Onkologie 35 (10): 592-594, September 18, 2012), Lindemann et al. (Abstract #3253, AACR Annual Meeting, April 18-22, 2009) and Higuchi et al. (Cancer Immunol. Immunother. 58:1245-1255, 2009).  Kowalski teaches treating stage Ta or T1 transitional cell carcinoma (TCC) or in situ carcinoma with weekly intravesical administrations of immunotoxin VB4-845 to the bladder via catheter, see Abstract on page 313; and page 314, Study design…section. “VB4-845 is a recombinant fusion protein that targets [epithelial cell adhesion molecule] EpCAM-positive cancer cells”, see page 314, column 1, 2nd paragraph.  EpCAM is overexpressed in TCC and its expression increases as the cancer progresses, see page 314, column 1, 1st paragraph. 
Kowalksi further teaches the administration of VB-845 was dose-escalating, wherein “[e]ight dose levels were initially evaluated, starting at 0.1 mg once weekly for 6 consecutive weeks and escalating through 0.2, 0.33, 0.66, 1.32, 2.64, 5.28, and 10.56 mg/dose. The maximum tolerated dose (MTD) was not reached; therefore, an additional escalation through 13.73, 17.85, 23.20, and 30.16 mg was undertaken.”, see page 314, Study design…section. Absent evidence to the contrary the administered antibody was comprised within a pharmaceutical composition including a buffer.
Kowalski does not teach the claimed method, wherein the multispecific antibody is catumaxomab, which comprises a Fc moiety, and the administration of the said antibody in combination with autologous immune effector cells and/or an anti-cancer drug.  
However, Krawczyk teaches “[c]atumaxomab...a trifunctional hybrid with a functional Fc domain and two separate antigen binding sites; the latter bind[s] to epithelial tumor cells via the epithelial cell adhesion molecule (EpCAM) and to T cells via CD3…”, see column 2 on page 592. Krawcyzk also teaches the manner of dosing set forth in claims 14-17, wherein two hundred thirty g of catumaxomab was administered in 4 separate 6-h constant-rate infusions (i.e. 10, 20, 50 and 150 g on days 0, 3, 7 and 10, respectively), see page 593, Case Report, 2nd paragraph. 
Lindemann further teaches catumaxomab, targets EpCAM and CD3, thereby redirecting “…T-cells to EpCAM expressing tumor cells and is able to evoke T-cell cytotoxic responses”, see first sentence.  Moreover, Lindemann teaches catumaxomab causes T-cell activation in the presence of various human tumor cell lines, as well as mediate lysis of tumor target cells including bladder cell lines, see abstract.  The trifunctional, bispecific antibody also has a hybrid Fc region able to bind and activate Fc947, thereby stimulating Fc947 receptor positive macrophages resulting in time and dose-dependent antibody-dependent cellular phagocytosis (ADCP), see entire abstract.  
Additionally, Higuchi teaches intravesical administration of bacillus Calmette-Guerin (BCG) for human bladder carcinoma treatment activates autologous/innate effector cells to arrest bladder cancer growth, see entire document.  With the BCG treatment there is activation of various types of innate immune effectors such as natural killer (NK) and natural killer T (NKT) cells within and among the individual’s peripheral blood mononuclear cells (PBMCs), entire document and in particular Results beginning on page 1248.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references and substitute the antibody of Kowalski with the trispecific catumaxomab antibody of Krawczyk to intravesically treat a neoplasm of the urinary bladder in a subject, as well as combine it with additional anti-cancer agents because the references teach the multispecific antibody has various mechanisms of action that contribute to its remarkable pharmacological and anti-tumor activities, see all references, particularly Krawcyzk and Lindemann. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to administer treatments to bladder cancer intravesically because Higuchi teaches BCG within the confined mucosal compartment of the bladder “…is able to be maintained at a high concentration and thus may achieve long-lasting, continuous immune activation immune activation”, thereby stimulating innate local immunity, see Introduction beginning on page 1245s.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to intravesically administer catumaxomab with BCG to a patient with bladder cancer because it is a widely used practice to directly administer therapeutic agents to that organ as taught in Higuchi with the further potentiation of autologous effector immune cells (i.e. macrophages, T lymphocytes, neutrophils, natural killer cells) within that tumor environment, see all documents in their entirety; and in particular, see Lindemann abstract; Kowalski, page 314, 1st column; and Higuchi, Introduction beginning on page 1245, page 1254 with special attention to last paragraph in column 2.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to intravesically administer bladder cancer therapeutics because it has successfully been done and known to benefit the patient, see all references, particularly Kowalski’s Discussion and Conclusion sections; and Higuchi abstract. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to intravesically administer catumaxomab because it has effective anti-tumor properties including its ability to activate T-cells and induce lysis of bladder tumor cells with both high and low EpCaM expression, making EpCAM a clinically relevant antigen for targeted bladder cancer therapy, as well as catumaxomab can be potentiated by additional therapeutic modalities, see all documents and in particular, see Lindemann abstract; and Kowalski, page 314, 1st column.




9.	Claims 1, 7, 8 and 10-22 under 35 U.S.C. 103 as being unpatentable over Zorzos et al. (Urological Research 21:435-438, 1993), and further in view of Krawczyk et al. (Onkologie 35 (10): 592-594, September 18, 2012), Lindemann et al. (Abstract #3253, AACR Annual Meeting, April 18-22, 2009) and Higuchi et al. (Cancer Immunol. Immunother. 58:1245-1255, 2009).  Zorzos teaches intravesical administration of AUA1 tumor-associated monoclonal antibody, an art known anti-EpCAM antibody for transitional cell carcinoma of the urinary bladder cancer treatment, see Summary on page 435; and Discussion beginning on page 437.
Zorzos does not teach the claimed method, wherein the antibody is catumaxomab, which comprises a Fc moiety and the prescribed treatment cycle and dosage.  Zorzos also does not teach the administration of catumaxomab in combination with autologous immune effector cells and/or anti-cancer drug.  Zorzos does not teach the taught antibody is provided in a pharmaceutical composition comprising a buffer. 
However, Krawczyk teaches “[c]atumaxomab...a trifunctional hybrid with a functional Fc domain and two separate antigen binding sites; the latter bind[s] to epithelial tumor cells via the epithelial cell adhesion molecule (EpCAM) and to T cells via CD3…”, see column 2 on page 592. Krawcyzk also teaches the manner of dosing set forth in claims 14-17, wherein two hundred thirty g of catumaxomab was administered in 4 separate 6-h constant-rate infusions (i.e. 10, 20, 50 and 150 g on days 0, 3, 7 and 10, respectively), see page 593, Case Report, 2nd paragraph. Absent evidence to the contrary the administered antibody was comprised within a pharmaceutical composition including a buffer.
Lindemann also teaches catumaxomab, targets EpCAM and CD3, thereby redirecting “…T-cells to EpCAM expressing tumor cells and is able to evoke T-cell cytotoxic responses”, see first sentence.  Moreover, Lindemann teaches catumaxomab causes T-cell activation in the presence of various human tumor cell lines, as well as mediate lysis of tumor target cells including bladder cell lines, see abstract.  The trifunctional, bispecific antibody also has a hybrid Fc region able to bind and activate Fc947, thereby stimulating Fc947 receptor positive macrophages resulting in time and dose-dependent antibody-dependent cellular phagocytosis (ADCP), see entire abstract.  
Additionally, Higuchi teaches intravesical administration of bacillus Calmette-Guerin (BCG) for human bladder carcinoma treatment activates autologous/innate effector cells to arrest bladder cancer growth, see entire document.  With the BCG treatment there is activation of various types of innate immune effectors such as natural killer (NK) and natural killer T (NKT) cells within and among the individual’s peripheral blood mononuclear cells (PBMCs), entire document and in particular Results beginning on page 1248.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references and substitute the antibody of Zorzos with the trispecific catumaxomab antibody of Krawczyk to intravesically treat a neoplasm of the urinary bladder in a subject, as well as combine it with additional anti-cancer agents because the references teach the multispecific antibody has various mechanisms of action that contribute to its remarkable pharmacological and anti-tumor activities, see all references, particularly Krawcyzk and Lindemann.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to administer treatments to bladder cancer intravesically because Higuchi teaches BCG within the confined mucosal compartment of the bladder “…is able to be maintained at a high concentration and thus may achieve long-lasting, continuous immune activation immune activation”, thereby stimulating innate local immunity, see Introduction beginning on page 1245s.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to intravesically administer catumaxomab with BCG to a patient with bladder cancer because it is a widely used practice to directly administer therapeutic agents to that organ as taught in Higuchi with the further potentiation of autologous effector immune cells (i.e. macrophages, T lymphocytes, neutrophils, natural killer cells) within that tumor environment, see all documents in their entirities and in particular, see Lindemann abstract; Zorzos, page 438; and Higuchi, Introduction beginning on page 1245, page 1254 with special attention to last paragraph in column 2.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to intravesically administer bladder cancer therapeutics because it has successfully been done and known to benefit the patient, see all references, particularly entire Zorzos document; and Higuchi abstract. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to intravesically administer catumaxomab because it has effective anti-tumor properties including its ability to activate T-cells and induce lysis of bladder tumor cells with both high and low EpCaM expression, making EpCAM a clinically relevant antigen for targeted bladder cancer therapy, as well as catumaxomab can be potentiated by additional therapeutic modalities, see all documents and in particular, see Lindemann abstract; and Zorzos, bridging paragraph of pages 435 and 436.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday and occasionally Saturday evenings.
lf attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s
supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

29 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643